DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 4-7 is acknowledged.
Claims 1-3, 8-15, 17 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/21.
Claim Status
Claims 1-4, 8-15, 17 and 28 are pending.
Claims 5-7, 16, 18-27 are cancelled.
Claims 1-3, 8-15 17 and 28 are withdrawn.
Claim 4 is under examination.
Claim 4 is rejected.
Priority
	The instant application, filed 12/21/2018 is a national stage entry of PCT/JP2017/023116 , International Filing Date: 06/23/2017, claims foreign priority to 2016-124674 , filed 06/23/2016.
Specification
The objections to the specification have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 as amended is set forth below:

    PNG
    media_image1.png
    754
    649
    media_image1.png
    Greyscale

The above amendments have added to the lack of clarity because:
1. It is unclear what “all REPs” on line 3 excludes, in part because “the sequence” on line 3 is stated to be “adjacent to the (A)n motif located at the most C-terminal side to a C-terminal side of the domain sequence adjacent to the domain sequence.”  The first adjacent could be to the left or to the right of the most C-terminal (A)n motif, making this unclear, plus the meaning of “a C-terminal side of the domain sequence adjacent to the domain sequence” is not clear because one cannot readily understand if there are two domain sequences, one adjacent to the other, or something else.  Similarly, the replacement of “from” with “adjacent” in lines 8 and 9 also impart the same lack of clarity as to what areas of the domain sequence are being considered versus excluded from the calculation (stated another way, how can the C-terminal of the domain sequence be adjacent to itself, or are there two domain sequences; if the latter they are not properly defined and distinguished).
2. It is unclear under what conditions the (A)n amino acid sequence ‘produces’ a crystalline region, and under what conditions the REP amino acid sequence ‘produces’ an amorphous region, therefore the metes and bounds of what is being claimed is unclear.  These is only a single sentence of support for crystalline and amorphous in the specification, as follows, “[0046] The term "domain sequence" as used herein refers to an amino acid sequence which produces a crystalline region (typically, corresponds to (A)n motif of an amino acid sequence) and an amorphous region (typically, corresponds to REP of an amino acid sequence) peculiar to fibroin and means an amino acid sequence represented by Formula 1: [(A)n motif-REP]m.” The inclusion of “typically” further isolates what is claimed from any property claimed, and more critically there is no guidance for what provides these properties under what conditions, and as now amended being fibroin derived proteins there is less required consistency with any properties of fibroins themselves, especially given the possible range of amino acid sequences allowed by REP in claim 4. Further, even assuming a standard for assessing crystalline and amorphous production were established, it remains unclear whether a sequence that is partially amorphous and partially or transiently crystalline could be a REP of claim 4, this because it is unclear whether the term “region” applies to all or only a part of the REP under consideration.
PREVIOUS REJECTION MODIFIED:
The determination of x is interpreted to require at least four consecutive amino acids in the non-(A)n motif region (excluding the C-terminal excluded region as claimed) to have an average hydropathy value, based on Table 1 on page 20, from Kyte and Little 1982 paper recited on page 19, where the number of such amino acids are only counted once for each such amino acid (i.e., where 6 consecutive amino acids have an average hydropathy exceeding 2.6, and any four consecutive amino acids in this 6-mer also have an average hydropathy exceeding 2.6, SIX is the number contributing to x for the calculation (i.e., no double counting of each amino acid of long sequences iteratively meeting the hydropathy of 2.6 or more for four consecutive amino acid spans). 
The broadest reasonable interpretation is that the claim encompasses any polypeptide sequence that is concatemerized as claimed, and has the indicated frequency and alignment of a combination of amino acids to provide sufficient consecutive amino acid sequence hydrophobicity in non-(A)n motif regions to meet the claimed x/y of 6.2% or more.
There are multiple bases for the indefiniteness of the claims under examination, all dependent claims depending from claim 4, each of which and collectively results in one of ordinary skill in the art being unable to reasonably determine the metes and bounds of what Applicants claim as their invention:
A. (withdrawn based on claim amendment)
B. Additionally, the boundary between the (A)n motif and the REP motif is unclear.
Applicant’s SEQ ID NO:5 provides a good example of this lack of clarity (this meets the hydropathy requirement of claim 4 per Table 5, page 56, the Sequence Listing indicating SEQ ID NO:5 is GEN765 (lacking the His tag)).
Fibroins typically have a motif that has many alanines, and this region is considered to be the crystalline portion of the fibroin:

    PNG
    media_image2.png
    802
    624
    media_image2.png
    Greyscale

(from Gosline et al., The Journal of Experimental Biology 202, 3295–3303 (1999)

As clear from Fig. 5 of Gosline, particularly for the major and minor ampullate fibroins, this region can have glycines, valines, serines in addition to predominant alanine content.
Applicant’s SEQ ID NO:5 comprises regions in which it is unclear where an (A)n region ends and a REP region begins due to the presence of a serine or other amino acid.

Below is single-letter representation of elected SEQ ID NO:5, with some bolded annotations:

MGPGQQGPYGPGASAAAAAAAGSNGPGSGQQGPGQSGQYGPGQQGPGQQGPGSSAAAAAA
AGPGQYVLIGPGQQVLIGPSASAAAAAAAGPGSGQQGPGASGQYGPGQQGPGQQGPGSSA
AAAAAAGSYGSVLIGPGQQVLIGPYGSAAAAAAAGPGSGQYGQGPYGPGASGPGQYGPGQ
QGPSASAAAAAAAGSGQQVLIGPGQYVLIGPYASAAAAAAAGSYGSGPGQQGPYGPGQSG
SGQQGPGQQGPYASAAAAAAAGPGQQVLIGPYVLIGPGSSAAAAAAAGSYGYGPGQQGPY
GPGASGQNGPGSGQYGPGQQGPGPSAAAAAAAGPGQQVLIGPYVLIGPGASAAAAAAAGS
YGPGQQGPGQYGPGSSGPGQQGPYGPGSSAAAAAAAGSYGPGQQVLIGPYVLIGPGPSAA
AAAAAGSYQQGPGQQGPYGPGASGPGQQGPYGPGASAAAAAAAGPGQYVLIGPGQQVLIG
PSASAAAAAAAGSYGSGPGQYGPYGPGQSGPGSGQQGQGPYGPGASAAAAAAAGSYGPGQ
QVLIGPYVLIGPGPSAAAAAAAGPGSGQYGPGASGQNGPGSGQYGPGQQGPGPSAAAAAA
AGPGSGQQVLIGPGASVLI
Choosing (A)n in this sequence to meet the 83% requirement appears to require lopping off end-serines to meet the 83% (these amino acids then become ‘part’ of REP, which per above allows substitutions, additions, deletions as does (A)n). If one were to include the serines in the respective (A)n motif, which is not unreasonable given Figure 5 of Gosline, then claim 4’s at least 83% is not met (or alternatively and confusingly, given that REPs can be up to 200 amino acids, one interprets the nonconforming (A)n to be part of the REP formed by the two “REPs” to each of its sides).  So the metes and bounds of each (A)n and each REP are not clear. 
C. (withdrawn/moot) 
D. (withdrawn/moot)
E. (withdrawn/moot)
F.  Also regarding claim 4, it is unclear if “excluding the sequence … to the C-terminal of the domain sequence” already indicates exclusion of the (A)n motif’s amino acids located at the C-terminal of the domain sequence.  Although this appears a reasonable interpretation, there is an alternative interpretation given the use of “from the” which can be inclusive or exclusive of the noted (A)n motif. – See new section above, amendments render claim 4 less clear.
Accordingly, one or more of each of the bases above, the metes and bounds of claim 4 is unclear, and this claim is rejected as indefinite.
Clarification and/or amendment is required.

Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive.
Regarding B, pages 7-8, SEQ ID NOs:8-11, contrary to Applicant’s assertion, still comprise sequences where the boundary between (A)n and REP can be varied and is unclear.  As examples, in line 1 of SEQ ID NO:8, (A)n could be ASAAAAA, SAAAAA, or AAAAA, in line 2 the first (A)n could be SAAAAA, AAAAA, or AAAA, and the second (A)n could be ASAAAAA, SAAAAA, AAAAA, or AAAA.  Varying these changes the REP in each instance. The lack of clarity remains notwithstanding the presentation of these sequences; Applicant’s underlining is but one of several alternatives for many of the (A)n regions in these sequences.
Further, notwithstanding Applicant’s arguments against Gosline, and assertion to give the broadest reasonable interpretation in light of the specification, and not any cited reference, page 7, the varying interpretation as exemplified immediately above does not indicate breadth, but multiple possibilities, and thus lack of clarity as to the metes and bounds of what is claimed and encompassed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is based on the lack of inherent, implicit or explicit support in the application as filed for “and 45% or less.”
There is no support for x/y being in the instantly claimed range of 6.2% or more and 45% or less. Figure 2’s highest scale value is 10%, and there is no guidance, basis or examples of sequences having x/y near or at 45%. See MPEP 2163.05 III.
Response to Arguments
Applicant’s arguments, see page 6, filed 12/23/21, and claim amendments, with respect to scope of enablement rejection of claims 4-7 have been fully considered and are persuasive.  The 35 USC 112(a)/112/1 scope of enablement rejection has been withdrawn. 
Applicant’s arguments, see page 6, filed 12/23/21, and claim amendments  with respect to the rejection(s) of claim(s) 4-7 as failing to comply with the written description requirement under 35 USC 112(a)/112/1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0090641, Valluzzi and Kaplan, published 4/28/2005 (VK, previously cited), as evidenced by WO 03/020916, Lewis et al., published 3/13/03 (Lewis, previously cited, and provided in 3/15/19 IDS).
Claim 4 is set forth above.  For the present rejection it is interpreted to be a protein derived from fibroin, therefore having any of a range of modifications allowed under the particular limitations of claim 4, with the REP regions measured excluding the sequence from the most C-terminus (A)n sequence to the C-terminus.
The determination of x is interpreted to require at least four consecutive amino acids in the non-(A)n motif region (excluding the C-terminal excluded region as claimed) to have an average hydropathy value, based on Table 1 on page 20, from Kyte and Little 1982 paper recited on page 19, where the number of such amino acids are only counted once for each such amino acid (i.e., where 6 consecutive amino acids have an average hydropathy exceeding 2.6, and any four consecutive amino acids in this 6-mer also have an average hydropathy exceeding 2.6, SIX is the number contributing to x for the calculation (no double counting for long sequences meeting the hydropathy of 2.6 or more). 
The broadest reasonable interpretation is that the claim encompasses any polypeptide sequence that is concatemerized as claimed, and has the indicated frequency and alignment of a combination of amino acids to provide sufficient consecutive amino acid sequence hydrophobicity in non-(A)n motif regions to meet the claimed x/y of 6.2% or more and less than 45% (this number not being even close to the Figure 2 10% highest scale value for x/y).
Applicant appears to be claiming “white space” of modified fibroins in that from Applicant’s Fig. 2 the distribution of x/y for analyzed naturally occurring fibroins has the highest frequencies between 0 and 1, and no data point above the highest data point, by eye at about 6.2 or 6.25 but stated to be 6.12%. Regarding the latter data point, the application does not identify the species/fibroin type of that highest value, so it is not known whether this is of major or minor ampullate, or other type of fibroin.
Given the wide number of possible sequences that can provide the claimed x/y of 6.2% or more and less than 45%, from generally hydrophobic to a mixture of hydrophilic and hydrophobic, Applicant is claiming a broad and extremely diverse genus.
VK teaches multiple sequences that may be combined to form materials having a long-range order, these from miniblock polymers containing solubilizing blocks and folding blocks, Abstract, and wherein the miniblock polymer has a molecular weight of about 1,000 to about 300,000 and, in solution, can self-fabricate to form a three-dimensional material having a long-range order, and wherein the miniblock polymer has a glycine content of at least 20%, claim 1.
VK, para 228, also teaches, “"motif template" or "motif pattern" refers to a short sequence containing monomer "native cards" used to describe families of specific motifs and to design and construct motifs. An example is a pattern containing glycine residues and hydrophobic and hydrophilic "native cards," which are used to create a silk-like oligopeptide structural block (e.g., GXZGGZ, wherein X is a hydrophobic native card and Z is a hydrophilic native card). Another example is the GXZGXZ pattern where greater than 50% imino acids in the "XZ" positions are specified, as a generalized collagen-like motif or motif template. In very specific biological examples in the literature, these types of templates are referred to as "consensus sequences."
VK also teaches that its oligopeptides with a self-fabricating block can be based on a silkworm motif or a spider-silk based motif, para 196 and Figs. 9A and 9B, suggesting these may form the basis of modifications and also desired characteristics of the self-fabricating blocks.
VK teaches alternative approaches to forming its miniblock polymers, paras. 281-321, the last para again the teaching that miniblock polymers can be modified biopolymers such as modified native proteins.
VK teaches numerous specific peptide sequences that can be used for form its various iterations of miniblock polymers which are repeated to form its polypeptides that per claim 1 have a molecular weight of about 1,000 to about 300,000.
Specifically with regard to what Applicant claims in claim 4, early in the specification, at para 17, VK teaches, “In a further embodiment, the glycine exists in a glycine block selected from the group consisting of GAGAGS, GAGAGY, and (G[AVLI]G[AVLI])nG[YST]), wherein n is an integer from 1 to 5 inclusive. The 4-mer AVLI has an average hydropathy slightly exceeding 3.5 so clearly meets the x as 2.6 or more. When n=1 there are two such segments in this glycine block, and as VK claims in claim 1 the glycine content must be at least 20%, so even when this is combined with other glycine blocks to meet the 20% minimum, in various embodiments the result would be at least 6.2% of the total amino acids being counted (excluding the most C-terminal (A)n to the C-terminus) having such high hydropathy exceeding 2.6. This also is the case when counting adjacent and/or intervening glycines – for example when n=1 and two sequential glycines in (G[AVLI]G[AVLI])nG[YST]) are counted in the sequence to calculate average hydropathy, the result is 2.78, also meeting the claim requirement.
Thus, this hydropathy claim requirement would be readily met with many embodiments that fall within this subgenus.
Also, as to the (A)n motif, VK clearly teaches the desirability of using silk and spiker silk (fibroin) sequences and motifs in its sequences and/or as starting points, see paras 15-17, 195, and 210.  Among the expressly described sequences are poly-A sequences set forth in paragraphs 70 and 71: (E)3(A)15(E)3; (E)3(A)20(E)3. These meet the (A)n claim limitation when the E/glutamic acid is delineated away from (A)n and into REP as may be done for Applicant’s own sequences, see part B of first 35 USC 112 section above.
The above expressly described sequences of VK share the structures of what is instantly claimed, and are suggested as useful in making the miniblocks that are designed to provide improved properties including self-assembly.
The difference between VK and claim 4 is that VK does not explicitly teach these particular combinations.
However, the level of ordinary skill in the art of developing improved polypeptides having high strength/elasticity/durability characteristics is high and very active, and is open to evaluating numerous combinations that maintain some semblance to native fibroins yet improve them. This is evidenced by Lewis, which on pages 50 to 51 teaches various combinations and modifications in its efforts to develop improved polypeptides by modifying spider fibroins in a methodical manner by considering respective properties of fibroin motifs.
It would have been obvious to combine the foregoing high-glycine, high hydropathy sequence embodiments with VK’s poly-alanine sequences, such as in paras 70 and 71, because these would be known in the art to be combining sequences that have major similarities with two required motifs of many fibroins, see for example Lewis page 2, line 7 to page 7 line 32, as well as pages 50-51.
There would have been a reasonable expectation of success given the combining of sequences having similarities with known fibroin sequences, to retain at least some fibroin characteristics, although this is not required by the instant claim 4 as amended to “fibroin derived protein.”
Accordingly, claim 4 would have been obvious.

Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. 
Applicant, page 10, asserts that Valluzzi does not specifically disclose a combination of feature [sic] falling within the scope of the claims.  This is not persuasive; as stated above combining the indicated regions of Valluzzi in view of Lewis would be combining sequences that have major similarities with two required motifs of many fibroins, and thus would be expected to have a combination of desired properties based on these motif regions.
Applicant, page 10, also asserts that the claimed invention exhibits unexpected effects over the cited references, and refers to improved bending strength and productivity disclosed in Tables 4 and 5. However, even assuming arguendo these did indicate improvements over the art or what would be expected, these limited examples and results are not commensurate with the scope of what is instantly claimed.
Rejections of cancelled claims are moot based on such claim cancellation.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Tuesday and on Wednesday/Thursday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



                                                                                                                                                                                                                                                                                                                                                                                                                /FRED H REYNOLDS/Primary Examiner, Art Unit 1658